                                  Case 21-10457       Doc 9-1   Filed 03/01/21   Page 1 of 1




                                                        EXHIBIT A
                                                     Utilities Services List


         Vendor Name      Description of Service     Service Address     Account #       Average        Proposed
                                                                                     Monthly Payment    Deposit

      RingCentral, Inc.   Telecommunications       1900 Powell St.      1450419021
                                                   9th Floor                                    5,633        2,817
                                                   Emeryville, CA 94608
      Comcast Business Internet                    1900 Powell St.      930897437
                                                   9th Floor                                    2,265        1,133
                                                   Emeryville, CA 94608




DOCS_LA:336171.5
